705 F.2d 868
Bennie R. THOMPSON, Plaintiff-Appellant,v.Norman CARLSON, et al., Defendants-Appellees.
No. 82-1531.
United States Court of Appeals,Sixth Circuit.

Submitted on Briefs Pursuant to Rule 9(a)
April 11, 1983.Decided May 2, 1983.
Bennie R. Thompson, Oxford, Wis., for plaintiff-appellant.
Leonard R. Gilman, U.S. Atty., Ellen G. Ritteman, Asst. U.S. Atty., Detroit, Mich., for defendants-appellees.
Before LIVELY and ENGEL, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.
PER CURIAM.


1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After examination of the record and briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff appeals the district court order which dismissed his civil rights case with prejudice.  It appears from the record that on April 30, 1981, plaintiff's motion to proceed in forma pauperis was granted by the United States Magistrate and plaintiff's complaint was filed in the district court.


3
Thereafter, on March 30, 1982 the district court entered an order vacating the order which granted plaintiff leave to proceed in forma pauperis.  The order granting plaintiff leave to proceed in forma pauperis was vacated because the district court determined plaintiff had intentionally misrepresented his financial status in the affidavit to support his request for pauper status.  The district court order of March 30, 1982, demanded plaintiff pay the $60 filing fee, and forewarned that if the fee were not paid by April 29, 1982, plaintiff's case would be dismissed with prejudice.  Plaintiff's case was, in fact, dismissed with prejudice on June 2, 1982.


4
Plaintiff filed a timely notice of appeal.  This court notes that plaintiff has paid the filing fee for taking this appeal.


5
Having carefully examined the record and briefs, this court concludes the district court did not err in dismissing plaintiff's case with prejudice.   Harris v. Cuyler, 664 F.2d 388 (3d Cir.1981).  For the reasons stated in the district court order of March 30, 1982, and the magistrate's report and recommendation entered March 5, 1982, it is ORDERED that the district court order of dismissal be affirmed.  Rule 9(d)(2), Rules of the Sixth Circuit.